

116 HRES 305 IH: Expressing support for designation of April 2019 as “Alcohol Responsibility Month” and supporting the goals and ideals of responsible decisions regarding alcohol.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 305IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Miss Rice of New York (for herself, Mrs. Carolyn B. Maloney of New York, Ms. Roybal-Allard, and Mr. Payne) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of April 2019 as Alcohol Responsibility Month and supporting the goals and ideals of responsible decisions regarding alcohol.
	
 Whereas, in 2017, an estimated 10,874 people were killed in the United States in drunk driving crashes involving a driver with a BAC of .08 or greater, impacting countless family members, friends, and communities;
 Whereas, in 2017, one person died in a drunk driving crash on average every 48 minutes; Whereas, in 2017, about 7,400,000 Americans between the ages of 12 to 20, nearly 20 percent of the age group for whom alcohol consumption is illegal, reported consuming alcohol in the past 30 days;
 Whereas research shows that a lifetime of conversations between parents and their children about alcohol, beginning at an early age, can help prevent underage drinking and alcohol abuse;
 Whereas the potential danger for young people to be involved in alcohol-related crashes escalates during prom and graduation season;
 Whereas many State attorneys general are launching underage drinking prevention messages and programs in their States and communities; and
 Whereas April has been dedicated to alcohol awareness since 1987 and more than awareness is needed to further reduce drunk driving and underage drinking: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Alcohol Responsibility Month and supports the goals and ideals of responsible decisions regarding alcohol;
 (2)encourages parents to be responsible role models and to have ongoing conversations about the dangers of alcohol abuse throughout their children’s childhood, adolescence, and into adulthood;
 (3)condemns the pervasiveness of alcohol-impaired driving and tragedy; and (4)promotes the responsible consumption of alcohol by adults in the United States.
			